992 F.2d 243
Jack Wayne FRIEND, et al., Plaintiffs-Appellees,v.Ronald KOLODZIECZAK, et al., Defendants-Appellants.
No. 90-16140.
United States Court of Appeals,Ninth Circuit.
May 18, 1993.

On Remand From the United States Supreme Court.
Before:  PREGERSON, FERGUSON, O'SCANNLAIN, Circuit Judges.

ORDER

1
The Supreme Court granted the petition for writ of certiorari, vacated the judgment, and then remanded this case to this court for further consideration, --- U.S. ----, 113 S. Ct. 1038, 122 L. Ed. 2d 348, in light of Farrar v. Hobby, --- U.S. ----, 113 S. Ct. 566, 121 L. Ed. 2d 494 (1992).


2
This court now remands the matter to the district court to re-examine its determination of the reasonableness of the attorneys' fee award in light of the Farrar v. Hobby decision.